Citation Nr: 0309498	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to June 16, 2000, 
for an award of service connection for traumatic fusion of 
the thoracic spine at T3-T4.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  His DD 214 form reflects that he received a Purple 
Heart.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for 
traumatic fusion of the thoracic spine at T3-T4, effective 
from June 16, 2000.

With respect to the claim of entitlement to an initial 
disability rating in excess of 10 percent for headaches, the 
Board finds that the veteran has filed a notice of 
disagreement with the RO's March 2003 rating decision, 
thereby initiating, but not perfecting, an appeal.  
Therefore, for reasons that are discussed in more detail 
below, the issues on appeal have been recharacterized as 
shown above.  


FINDINGS OF FACT

1.  On June 16, 2000, the veteran filed a claim of 
entitlement to service connection for a disability of the 
thoracic spine.  Service connection was granted by the RO in 
a December 2000 rating action, at which time an effective 
date of June 16, 2000, was assigned.

2.  There was no informal claim, formal claim, or written 
intent to file a claim of entitlement to service connection 
for a disability of the thoracic spine prior to June 16, 
2000.




CONCLUSION OF LAW

The legal criteria for an effective date prior to June 16, 
2000, for the grant of service connection for traumatic 
fusion of the thoracic spine at T3-T4 have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date earlier than June 16, 2000, for an award of 
service connection for traumatic fusion of the thoracic spine 
at T3-T4

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

VA has promulgated regulations implementing the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified by means of the discussion in April 2002 
statement of the case of the regulations concerning the 
assignment of effective dates and the reasons for the denial 
of his claim.  He has been informed, therefore, of what the 
evidence needs to show in order for an earlier effective date 
to be granted.  By virtue of a June 2002 letter from the RO, 
VA has also informed the veteran of the type of information 
and evidence necessary to substantiate his claim, and of who 
is responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.    

II.  Factual Background

The service medical records reflect that the veteran 
sustained a through and through gunshot wound to the chest 
with a pulmonary contusion in April 1967.  A November 1967 
record indicated that his back was tender above T5 or 6.  In 
April 1968, he complained of chest and back pains.  The 
veteran's June 1968 separation evaluation of the spine was 
normal.  He subjectively reported having recurrent back pain.  

In July 1968, the veteran filed his original compensation 
claim for conditions specified as wounds to the lungs and 
right shoulder, removal of a rib and for "all other 
disabilities of record."  

An August 1968 VA examination report shows that the veteran 
did not complain of any back problems and an examination 
revealed no defect of the cervical spine and normal structure 
and function of the lumbar spine.  

In an October 1968 rating action, the RO granted entitlement 
to service connection for gunshot wound and post-thoracotomy 
scars, afflicting muscle groups II and I; gunshot wound of 
the plural cavities with residuals of rib resection; and for 
a fractured right scapula.  In a December 1968 rating action, 
the RO also granted entitlement to service connection for 
bilateral high frequency hearing loss.  

August 1971 and August 1980 VA examination findings and 
medical records dated from 1975 to 1980 failed to show any 
complaints or disability of the thoracic spine, nor was any 
claim for this disability filed from 1971 to 1980.  

In December 1991, the veteran filed a claim of entitlement to 
service connection for PTSD, as well as requesting increased 
evaluations for his gunshot wound residuals, especially those 
affecting his chest and lungs.  

In March 1992, the veteran underwent a VA examination, 
complaining of a 20 year history of upper back and shoulder 
problems.  A diagnosis of chronic scapulothoracic muscle 
strain was made.  

In July 1992, the RO denied an increased evaluation for 
residuals of gunshot wounds affecting muscle groups I and II, 
residuals of gunshot wounds affecting the chest and residuals 
of a fractured right scapula.  In August 1992, the veteran 
complained that the March 1992 examination was cursory and 
requested a re-examination and indicated that he had constant 
pain in his back between his shoulders.  

In February 1996, a VA examination of the joints was 
conducted at which time a diagnosis of mild, decreased range 
of motion of the right shoulder and muscle atrophy with 
weakness of the right upper extremity, secondary to a gunshot 
wound was made.  

Private medical records dated from 1986 to 1997 include 
entries documenting the veteran's complaints of back pain.  

On June 16, 2000, the veteran's representative filed what 
amounted to several claims, including a back disability, 
claimed as secondary to his service-connected gunshot wound 
residuals.  Medical evidence supporting the claim was also 
presented for the file, which included April 2000 VA progress 
notes stating that the veteran's thoracic pain was probably 
due to a previous gunshot wound.  Objective findings included 
fusion at T-3 to T-4, demonstrated as early as October 1999.  

A VA examination of the muscles was conducted in July 2000.  
Diagnoses including gunshot wound to the chest, with 
fractured right scapula and rib resection, and traumatic 
fusion T3-4 were made.  The examiner commented that the 
veteran's gunshot wound was in close proximity to T2 and T4, 
and that it was not impossible that the veteran's received 
some injury in that area.  The examiner opined that it was as 
likely as not that the veteran's upper thoracic spine 
condition was related to his gunshot wound. 

In a December 2000 rating action, the RO granted entitlement 
to service connection for traumatic fusion of the thoracic 
spine, effective from June 16, 2000.  That same month a 
Notice of Disagreement (NOD) was filed with the assigned 
effective date, arguing that the claim should be effective 12 
years previously, when the veteran filed a claim for a back 
disability which was denied.  

In April 2002, the RO issued a statement of the case (SOC) 
denying an earlier effective date.  In a June 1992 
substantive appeal, the veteran's representative argued that 
the veteran's wounds, secondary conditions and residual 
effects existed in 1967 and 1968 and should have been 
favorably reviewed and medically considered for service 
connection at the time the veteran's original compensation 
claim was filed in 1968.  It was also argued that clear and 
unmistakable error was shown on the part of the VA medical 
system and administrative services because the back condition 
was not medically evaluated and the claim was not adjudicated 
in 1968.



III.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim for service 
connection will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2002) (emphasis added).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2002).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

As indicated above, the veteran has been granted service 
connection for a thoracic spine disability effective June 16, 
2000.  The pertinent issue is whether he filed a claim for 
service connection for a thoracic spine disorder any earlier 
than that date, and, if so, whether any such claim preceded 
or followed the date on which entitlement arose.  He has 
stated that his effective date should be in 1968.  
Specifically, he argues that the original compensation claim 
of 1968 constitutes the earliest claim for a back disorder 
and, in the alternative, that he filed a claim for a back 
disability in approximately 1988, which was denied (a review 
of the record reflects that 1992 was probably actually 
meant).  Regardless, the  record does not include any rating 
action which reflects that entitlement to service connection 
was denied for a back disability prior to the December 2000 
rating action, which granted the claim.

The Board has reviewed the record to determine whether an 
informal or formal claim was filed prior to June 16, 2000.  
VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a) (2002).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

When the veteran filed his original claim for service 
connection in July 1968 and several claims thereafter between 
July 1968 and June 2000, he never specifically raised a claim 
for a back disability and therefore, these applications for 
compensation showed no intent on his part to request 
entitlement to service connection for a disability of the 
thoracic spine.  Likewise, the March 1992 VA examination, 
August 1992 statement, and October 1999 VA treatment record, 
in which the veteran requested a re-examination, complained 
of back pain, and was diagnosed as having a thoracic spine 
disorder in October 1999, reflect that the veteran was 
experiencing back problems, but did not evidence an intent to 
file a compensation claim for that disability.  

Additionally, neither the service medical records which 
document complaints of back pain in service, the July 1968 
original compensation claim (which included a claim for "all 
other disabilities of record"), claims that were filed 
thereafter until June 2000, post-service medical records and 
examinations, or any of the veteran's statements prior to 
June 2000 represent informal claims, because these did not 
identify a benefit sought or any intention on the part of the 
veteran to seek service connection for a thoracic spine 
disorder.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  These records, standing 
alone, did not identify a benefit sought or any intention on 
the part of the veteran to seek service connection for a 
thoracic spine disorder.  The mere presence of medical 
evidence showing that the veteran had been treated for a 
disorder does not establish an intent on the part of the 
veteran to seek service connection for a particular 
condition.  See Brannon.  Therefore, after a thorough review 
of the evidence of record, the Board concludes that the 
veteran did not submit an informal claim for service 
connection for a thoracic spine disorder at any time prior to 
June 16, 2000.   

As is clear from the applicable regulations, primarily, it is 
the date of the claim, not the date of the onset of illness, 
which is the decisive factor in the determination of the 
effective date.  Although the provisions of 38 C.F.R. § 3.400 
contain exceptions to the general rule, none of those 
exceptions are applicable in this case.  Therefore, after a 
thorough review of the evidence of record, the Board 
concludes that the veteran did not submit either a formal or 
informal claim of service connection for a thoracic spine 
disability at any time before June 16, 2000, far more that 
one year after his separation from active service.  
Therefore, an effective date could may not be assigned from 
the day following the veteran's separation from active 
service under any circumstances.

The veteran and his representative have also alleged that 
clear and unmistakable error (CUE) was shown on the part of 
the VA medical system and administrative services because the 
thoracic spine condition was not medically evaluated and the 
claim was not adjudicated in 1968.  Neither contention 
represents a valid claim of CUE.  In Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992), the United States Court of 
Appeals for Veterans Claims (Court) propounded a three-
pronged test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran and 
his representative are not challenging any final rating 
action in this case with respect to the aforementioned 
factors, and moreover a claim for a disability of the 
thoracic spine was not raised or pending at the time of the 
RO's 1968 rating action.  In any event, a thoracic spine 
disability was not shown by the medical evidence until 
October 1999.

In light of the foregoing, an effective date earlier than 
June 16, 2000, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2002).  The Board certainly 
recognizes the veteran's contentions that his back problems, 
resulting from a service-connected gunshot wound existed 
prior to June 2000; however, the Board must abide by VA 
regulations governing effective dates under which the 
critical inquiry is the date the claim was filed.  In this 
case, the facts are not in dispute, and application of the 
law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).


ORDER

Entitlement to an effective date earlier than June 16, 2000, 
for an award of service connection for traumatic fusion of 
T3-T4 is denied.




REMAND

Entitlement to an initial disability rating in excess of 10 
percent for headaches

In March 2003, the RO awarded service connection for 
headaches evaluated as 10 percent disabling.  In the 
Statement of Accredited Representation in Appealed Case dated 
in April 2003, the veteran's representative disagreed with 
the RO's determination, stating that the rating of 10 percent 
hardly provided for the veteran's daily suffering.  No 
statement of the case has been provided on this issue, so the 
veteran has not had an opportunity to perfect an appeal.  In 
a case in which a claimant has expressed timely disagreement 
in writing with a rating action of the RO, an appeal has been 
initiated.  Accordingly, the RO must issue a statement of the 
case, and the Board must remand that issue to the RO for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The case is REMANDED for the following:

Provide the veteran a statement of the case 
on the issue of entitlement to an initial 
disability rating in excess of 10 percent for 
headaches.  Notify the veteran of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  

Thereafter, this issue is to be returned to the Board only if 
an adequate and timely substantive appeal is filed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

